           Case 1:16-cv-00300-LPL Document 15 Filed 08/25/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


    MARK ALONZO WILLIAMS,                               )
                                                        )
                           Plaintiff,                   )       1:16-cv-00300
    v.                                                  )
                                                        )       Magistrate Judge Lisa Pupo Lenihan
    JOHN WETZEL, et al.,                                )
                                                        )
                           Defendants.                  )

                                                    ORDER

         This case is before the Court on Plaintiff’s Motion for an Order to Stop Third Party

Collections for PLRA Filing Fees. (ECF No. 13.) With regards to this case, Plaintiff states that the

Inmate Account Officer at SCI-Greene deducted $28.00 from his inmate account on or about June

30, 2021, and also deducted $322.00 from his inmate account on or about August 4, 2021. He

claims that both fees were sent to this Court in order to satisfy the $350.00 filing fee and that the

receipt of the final payment should have prompted this Court to issue an order directing SCI-Greene

to cease deducting money from his account to pay the filing fee for this case. He claims that the

failure of this Court to do so has caused SCI-Greene to continue to deduct money from his inmate

account notwithstanding that the filing fee has been paid in full.

         Plaintiff is hereby advised that the only filing fee that has been received for this case was the

$322.00 payment, and on August 11, 2021, this Court transferred that payment to the United States

District Court for the Middle District of Pennsylvania to be applied to Case No. 1:17-cv-00079 in

that court.1 See ECF No. 10. On August 17, 2021, this Court entered an Order directing that any

and all future payments for the filing fee in this case to be sent directly to the United States District



1
 The reason the payment was transferred to the Middle District is because this case was transferred to the Middle
District and subsequently opened as Case No. 1:17-cv-00079 in that court.

                                                            1
           Case 1:16-cv-00300-LPL Document 15 Filed 08/25/21 Page 2 of 2




Court of the Middle District of Pennsylvania and marked with Case No. 1:17-cv-00079. See ECF

No. 11. A certified copy of that Order was mailed to the Inmate Account Officer at SCI-Greene.

See ECF No. 12.

        This Court never received the $28.00 payment that Plaintiff references in his Motion.

However, upon review of the docket of Case No. 1:17-cv-00079 in the Middle District, it appears

that the $28.00 payment was received by that court, as was the subsequent $322.00 payment that

this Court transferred there on August 11, 2021.

        If Plaintiff desires an order directing the Inmate Account Officer at SCI-Greene to cease

deducting money from his account to pay the filing fee for Case No. 1:17-cv-00079 in the Middle

District (given that the filing fee has been fully paid) then he is instructed to file a motion in that

case requesting such relief. However, given that this Court has not received any further payments

for this case, and the fact that this Court has already issued an Order to the Inmate Account Officer

at SCI-Greene with instructions to not send any further payments to this Court for this case, then

there is no such need for an order herein. Plaintiff should rest assured that if any further payments

are received for this case then he will be notified of such fact.

        AND NOW, this 25th day of August, 2021, it is hereby ORDERED that Plaintiff’s

Motion for an Order to Stop Third Party Collections for PLRA Filing Fees (ECF No. 13) is

DENIED.

                                                                    /s/ Lisa Pupo Lenihan
                                                                    Lisa Pupo Lenihan
                                                                    United States Magistrate Judge

cc:     Mark Alonzo Williams
        FL2923
        SCI-Greene
        169 Progress Drive
        Waynesburg, PA 15370

        Inmate Account Officer
        SCI-Greene

                                                     2
